          Case 1:17-cv-01216-ABJ Document 67 Filed 10/22/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
SHAY HORSE, et al.,                 )
                                    )
                    Plaintiffs,     )
                                    )
      v.                            )                 Civil Action No. 17-1216 (ABJ)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                    Defendants.     )
____________________________________)


                                             ORDER

        With the consent of the parties on October 18, 2019, it is

       ORDERED that this matter is referred to the Court’s Mediation Program to commence

as of October 22, 2019. Mediation efforts shall conclude by December 17, 2019. It is

       FURTHER ORDERED that the parties shall submit a report to this Court on the status

of the mediation by December 17, 2019, and if the case settles in whole or in part, both parties

shall immediately advise the Court of the settlement by filing a stipulation.

       SO ORDERED.




                                              AMY BERMAN JACKSON
                                              United States District Judge

DATE: October 22, 2019
